Citation Nr: 1448922	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10 02-041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee lateral meniscus tear with advanced degenerative changes, status post right partial lateral meniscectomy.  

2.  Entitlement to a separate compensable rating for right knee instability.

3.  Entitlement to a separate compensable rating for right knee limitation of motion with advanced degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1991, and from December 1995 to September 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) that continued a 10 percent rating for the Veteran's right knee disability.

In November 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additional issues have been added on the title page to comport with the evidence of record.


FINDINGS OF FACT

1.  In July 1996, the Veteran underwent a partial lateral meniscectomy on his right knee.  In December 2006, the Veteran was granted service connection for right knee lateral meniscus tear with advanced degenerative changes, status post right partial lateral meniscectomy.

2.  The residuals of the Veteran's meniscectomy are presently manifested by stiffness and joint line tenderness in the medial and lateral aspects of the knee.  

3.  Throughout the course of the appeal, the Veteran reported right knee lateral instability and relied upon the assistance of a knee brace and a cane for support.

4.  Throughout the course of the appeal, degenerative arthritis of the right knee is manifested by painful motion, swelling, reduced flexion to no less than 80 degrees and extension no greater than 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee lateral meniscus tear, status post right partial lateral meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).

2.  The criteria for a separate disability rating of 10 percent, and no higher, for instability of the right knee are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

3.  The criteria for a separate disability rating of 10 percent for right knee limitation of motion with advanced degenerative changes are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of April 2008 satisfied the duty to notify provisions.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in July 2008, April 2010, and December 2012; the examinations provide sufficient information to rate the Veteran under the applicable DCs.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 


The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Rating Criteria

Diagnostic Codes (DC's) 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a Plate II.  

DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of flexion.  

DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of extension. 

In addition to ratings based on limitation of motion, a separate rating may be awarded based on knee instability.  Pursuant to DC 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability is slight, moderate, or severe, respectively.

A 20 percent rating is available for dislocation of semilunar cartilage under DC 5258.   A 10 percent rating may be awarded for removal of semilunar cartilage pursuant to DC 5259. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  Deluca v. Brown 8 Vet. App. 202 (1995).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When evaluating disabilities based upon arthritis, pain on its own is compensable, however, when evaluating disabilities based upon a range-of-motion, pain must actually cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

Analysis

The Veteran is currently assigned a 10 percent rating for right knee lateral meniscus tear with advanced degenerative changes, status post right partial lateral meniscectomy, pursuant to DC 5010-5259.  

In July 1996, the Veteran had a meniscectomy where part of his lateral menisci was removed.  The meniscus tear is symptomatic, resulting in, at the least, stiffness and joint line tenderness in the medial and lateral aspects of the knee, and all examination reports have noted these manifestations.  The assigned 10 percent rating under DC 5259 is appropriate; however, it should be based on DC 5259 alone.

Throughout the course of the appeal, the Veteran has complained of right knee instability.  VA examination reports and a transcript of testimony from his March 2012 hearing reveal that the Veteran falls down even when wearing his knee brace.  He states that lateral movement-picking his foot up and moving it to the left or to the right-causes his knee to give away.  Outpatient treatment records reveal that he recently upgraded to a new lateral off-loading knee brace.  

VA examinations from July 2008, April 2010, and December 2012 are negative as to lateral instability and subluxation/dislocation.  The April 2010 VA examination does note a questionable history of locking and notes that the Veteran uses a knee brace every day.  The December 2012 examination shows that he uses both a knee brace and a cane every day. 

Although the joint stability tests have been negative, the Veteran's testimony regarding instability is credible, and is supported by his constant use of a knee brace and cane.  In light of the consistently normal clinical findings, such instability is considered no more than slight in severity.   Resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating for slight instability pursuant to DC 5257 is warranted.

During his December 2012 VA examination, the Veteran reported that weight bearing is painful and that he has flareups of pain 2-4 times a week.  The examiner found the Veteran to have functional loss due to pain on movement, swelling, and reduced flexion and extension.  There was a notation that X-rays from May 07, 2012 showed fairly advanced tricompartmental degenerative joint disease at both patellofemoral joints and at the lateral compartment of the right knee.  Testing revealed flexion limited to 80 degrees and extension limited to 5 degrees.  There was no additional loss in range of motion after repetitive-use testing.  A compensable rating for limitation of flexion or extension was not demonstrated.

None of the prior examinations demonstrated ranges of motion more severe than that found in the December 2012 examination.   Absent any finding that a compensable rating for limitation of flexion (DC 5260) or limitation of extension (DC 5261) is warranted, a separate 10 percent rating under DC 5003-5010 is warranted.

Ratings are also available pursuant to DC 5256, 5262, and 5263 when there is evidence of knee ankyloses, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a, DC's 5256, 5262, 5263.

As the Veteran does not demonstrate any symptoms associated with these DCs, no further discussion is warranted.

With the addition of the additional ratings assigned, the rating criteria reasonably describe the Veteran's right knee disability level and the symptoms directly associated with the applicable DCs.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluations for the right knee are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  















ORDER

A disability rating in excess of 10 percent for right knee lateral meniscus tear with advanced degenerative changes, status post right partial lateral meniscectomy, is denied.  

A separate 10 percent rating for right knee instability is granted.

A separate 10 percent rating for right knee limitation of motion is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


